UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May 2011 Commission File Number 001-34667 SEADRILL LIMITED P.O. Box HM 1593 Par-la-Ville Place, 4th Floor 14 Par-la-Ville Road Hamilton HM 08 Bermuda (441)295-6935 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 99.1 is a press release from Seadrill Limited (the "Company") dated April 29, 2011 announcing the filing of the Company's 2010 Annual Report on Form 20-F. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEADRILL LIMITED (Registrant) Dated: May 6, 2011 By /s/ Georgina Sousa Georgina Sousa Secretary Exhibit 99.1 SDRL - Filing of Annual Report 2010 on Form 20-F Hamilton, Bermuda, April 29, 2011 - Seadrill Limited (the "Company") today announced that it has filed its annual report on Form 20-F for the year ended December 31, 2010. Seadrill has made its Annual Report on Form 20-F available on its website www.seadrill.com. Seadrill's Annual Report on Form 20-F, may be accessed in the website of the U.S. Securities and Exchange Commission www.sec.gov. Shareholders may also request a hard copy of the Annual Report, which includes the Company's complete 2010 audited financial statements, free of charge, by sending an email to: ir@seadrill.com This information is subject of the disclosure requirements according to §5-12 vphl (Norwegian Securities Trading Act)
